Citation Nr: 0711478	
Decision Date: 04/18/07    Archive Date: 05/01/07

DOCKET NO.  05-22 994	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, and spouse


ATTORNEY FOR THE BOARD

D.  Havelka, Counsel


INTRODUCTION

The veteran's active military service extended from July 1976 
to July 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina.  That rating decision denied 
service connection for hepatitis C.  

In November 2006, a hearing was held before Mark W. 
Greenstreet who is the Veterans Law Judge making this 
decision and who was designated by the Chairman to conduct 
that hearing, pursuant to 38 U.S.C.A. § 7107(b) (c) (West 
2002).  A copy of the transcript of that hearing is of 
record.


FINDINGS OF FACT

1.  The veteran has a current diagnosis of hepatitis C, 
genotype 1b.

2.  The veteran's only risk factors are the sharing of 
personal grooming materials, razors and toothbrushes, during 
active service.  

3.  The Board cannot reasonably disassociate that the veteran 
became infected with hepatitis C during active service based 
on the genotype and the lack of risk factors subsequent to 
active military service.  


CONCLUSION OF LAW

Hepatitis C was incurred in active military service.  
38 U.S.C.A. §§ 101(16), 1110, 1131 (West 2002);  38 C.F.R. § 
3.303 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100 et seq; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2005).  This law eliminated the concept of a well-grounded 
claim, redefined the obligations of VA with respect to the 
duty to assist, and imposed on VA certain notification 
requirements.  Without deciding whether the notice and 
development requirements of VCAA have been satisfied in the 
present case, it is the Board's conclusion that the new law 
does not preclude the Board from adjudicating the veteran's 
claim for service connection for hepatitis C.  This is so 
because the Board is taking action favorable to the veteran 
by granting service connection; a decision at this point 
poses no risk of prejudice to the veteran.  See, e.g., 
Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 
57 Fed. Reg. 49,747 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with emphasis on the medical evidence with 
respect the criteria for the veteran's claims for service 
connection for hepatitis C.  The evidence includes, but is 
not limited to:  service medical records; the veteran's 
contentions and hearing testimony; private medical treatment 
records; VA medical treatment records; and a VA examination 
report.  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis will focus specifically 
on what the evidence shows, or fails to show with respect to 
the claim for service connection.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110.  In addition, service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  This is commonly referred to 
as a "direct" service connection.   

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease, injury, or service-connected 
disability and the present disease or injury.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that a veteran seeking disability benefits must establish the 
existence of a disability and a connection between service 
and the disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).

The Court has also held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

The veteran claims entitlement to service connection for 
hepatitis C.  Private medical evidence of record reveals that 
the veteran was first diagnosed with hepatitis C in 1994.  In 
November 2000, a liver biopsy was conducted.  The diagnosis 
was chronic hepatitis C, grade 4, stage 4.  The attached 
definitions identify grade 4 as severe with diffused liver 
cell damage.  Stage 4 indicates the presence of cirrhosis.  

Laboratory testing conducted in December 2000 identified the 
specific genotype of hepatitis C that the veteran is infected 
with as being genotype 1b.  The Board notes that this 
genotype is mostly found in Europe and Asia.  

The veteran has a current disability.  The evidence of record 
clearly shows a current diagnosis of hepatitis C which was 
first diagnosed in 1994.  The key question is whether the 
veteran incurred this disability as a result of active 
service.  That is, was he infected with the hepatitis C virus 
during his period of active service from July 1976 to July 
1980?  The Board is cognizant of the fact that claims for 
service connection for hepatitis, especially hepatitis C, are 
difficult because of the rapidly evolving understanding of 
the infection by medical science in just the last two 
decades.  

The veteran's separation papers, DD 214, reveal that he 
served in the Navy from July 1976 to July 1980.  He served as 
an Aviation Ordnance man in an attack squadron.  This record 
also confirms that he had one year and three months of sea 
service.  His service medical records contain stamps showing 
treatment aboard the aircraft carrier U.S.S. America (CVA 
66).  The veteran testified that he deployed to the 
Mediterranean Sea aboard an aircraft carrier.  

The veteran's service medical records are complete.  There is 
no evidence of any diagnosis of hepatitis C during service.  
There is also no evidence that the veteran had any tattoos or 
blood transfusions during active service.  There is not even 
any evidence of any treatment for a venereal disease during 
service which would be indicative of high risk sexual 
contact.  

In November 2006, the veteran presented sworn testimony at a 
hearing before the undersigned Veterans Law Judge.  He 
testified about the risk factors during his active service in 
the Navy which he believed caused his infection with 
hepatitis C.  He stated that he did share personal grooming 
items such at razors and toothbrushes during this service.  
He also alleged that he received immunizations using dirty 
and reused needles as well as with "air guns."  Finally, he 
asserted that there was a general degree of uncleanliness and 
close quarters aboard the ship.  

In January 2005, a VA examination of the veteran was 
conducted.  Since the diagnosis of hepatitis C was 
established the examination was primarily conducted to obtain 
a medical opinion as to the etiology of the veteran's 
hepatitis infection.  The examining physician indicated that 
the veteran's "risk factors for hepatitis C are virtually 
none."  He denied intravenous drug abuse or high risk sexual 
activity.  The veteran again indicated sharing of razors and 
toothbrushes during service along with receiving 
immunizations with an "air gun."  The examining physician 
stated that there "have been some isolated cases in which an 
air gun was the possible source of hepatitis C infection but 
this had not been universally accepted . . .  I cannot 
resolve this issue without resorting to speculation; however, 
it does not seem likely that his etiology for his hepatitis C 
is related to air gun injections and/or shared razors or 
toothbrushes.  . . . the question of whether or not you could 
actually get hepatitis from this source is really 
problematical."  

The evidence of record clearly shows that the veteran has 
hepatis C, genotype 1b; he was first diagnosed with the 
infection in 1994.  By November 2000, a liver biopsy 
confirmed that the hepatitis had progressed to grade 4, stage 
4 which is an advanced infection with severe diffused liver 
cell damage and cirrhosis.  The 2005 VA medical opinion 
states that an opinion as to the etiology of the veteran's 
hepatitis infection would be speculative.  Specifically, this 
medical opinion indicates that it is uncertain that sharing 
razors and toothbrushes can result in transmission of the 
hepatitis C virus.  However, there is a medical questionnaire 
for hepatitis risk factors of record and one of the questions 
is specifically about the sharing of razor blades and 
toothbrushes.  It would seem that if medical authorities 
screen such activity as a risk factor, that the possibility 
of transmission by such means is recognized.  

Hepatitis C is a blood borne infection.  The primary modes of 
transmission are:  drug abuse (intravenous and intranasal); 
high-risk sexual activity; tattoos and body piercing; and 
blood transfusions with improperly screened blood.  The 
veteran has none of these risk factors.  However, the veteran 
has reported sharing of razors and toothbrushes during 
service, which is a possible risk factor based on the medical 
screen questionnaire of record.  The genotype of hepatitis C 
which the veteran is infected with is 1b which occurs most 
commonly in Europe and Asia.  The veteran deployed to the 
Mediterranean Sea during service; there is no evidence 
showing that he has ever been to Europe at any other time.  
Also, the advanced stage at which his hepatitis had 
progressed to by the time of the November 2000 liver biopsy, 
does tend to indicate that the infection had been present for 
many years, if not a decade, prior to diagnosis.  

"When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant."  38 U.S.C.A. § 
5107(b) (West  2002); Gilbert v. Derwinski,1 Vet. App. 49, 55 
(1990). 

As noted by the opinion of the VA physician, the possibility 
of hepatitis infection by the sources claimed by the veteran 
as risk factors is extremely remote.  However, based on the 
medical evidence of record, while such infection would be 
extremely rare, it would not be totally impossible.  With 
consideration of the genotype of the hepatitis C the veteran 
is infected with, the advanced state of the infection 
indicating long term infection, and the lack of risk factors 
outside of active service, the evidence tends to support that 
hepatitis infection was incurred during the veteran's active 
service.  Accordingly, service connection for hepatitis C is 
granted.  


ORDER

Service connection for hepatitis C is granted.  




____________________________________________
Mark W. Greenstreet 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


